


Exhibit 10.26

 

Non-Management Director Compensation Summary

 

Our non-management directors (“Outside Directors”) will be compensated as
follows through a combination of cash payments and equity grants:

 

1.     Cash Retainer.

 

Each director will receive $18,750 after each regularly scheduled quarterly
Board meeting, and the Chair of the Audit Committee will receive an additional
$3,750 at such time.  The quarterly cash retainer paid to a director leaving the
Board will be pro-rated based on the number of days such director served on the
Board between regularly scheduled meetings.

 

2.     Equity Grants for All Outside Directors.

 

Initial Grant

 

In connection with his or her initial election to the Board, each director will
be granted shares of restricted Staples common stock/restricted stock units with
an aggregate value of $150,000(1) on the grant date.  Such shares will be
granted on the second business day following a director’s initial election to
the Board, will vest in full on the third anniversary of the grant date, and may
be sold after vesting.

 

Annual Grant

 

Each director will receive the following annual equity grants on the second day
following the first regularly scheduled Board meeting of each fiscal year:

 

(a)   an option to purchase shares of Staples common stock with an aggregate
present value of $112,500(2) on the grant date (such option will vest in full
one year after the grant date and any exercised shares may be sold after
vesting); and

 

(b)   shares of restricted Staples common stock with an aggregate value of
$112,500(3) on the grant date (such shares will vest in full one year after the
grant date and may not be sold while the director is serving on the Board);

 

provided, that if a director is elected to the Board after the second day
following the first regularly scheduled Board meeting of a fiscal year, such
equity grants will be granted on the second business day following the first
regularly scheduled Board meeting that occurs after his or her election and such
grants will be pro-rated based

 

1

--------------------------------------------------------------------------------


 

on the number of regularly scheduled meetings occurring on or after his or her
election.

 

3.     Equity Grants for the Lead Director/Committee Chairpersons.

 

The Lead Director will be granted Staples restricted stock units with an
aggregate value of $40,000(3) on the second business day following the first
regularly scheduled Board meeting of each fiscal year, which grant will vest pro
rata on the date of each regularly scheduled Board meeting occurring in the
fiscal year that the grant was made at which the director is the Lead Director. 
Each of the Chairpersons of the Audit, Compensation, and Nominating and
Corporate Governance Committees will be granted Staples restricted stock units
with an aggregate value of $32,000(3) on the second business day following the
first regularly scheduled Board meeting of each fiscal year, which grant will
vest pro rata on the date of each regularly scheduled Board meeting occurring in
the fiscal year that the grant was made at which each director is chair of one
of these three committees.  The chair of the Finance Committee will be granted
Staples restricted stock units with an aggregate value of $8,000(3) on the
second business day following the first regularly scheduled Board meeting of
each fiscal year, which grant will vest pro rata on the date of each regularly
scheduled Board meeting occurring in the fiscal year that the grant was made at
which the director is the Finance Committee chair.  In the event a director
becomes the Lead Director and/or chair of any of the above mentioned committees
after the first regularly scheduled Board meeting of the fiscal year, such
director will be granted such restricted stock units two business days after the
next regularly scheduled Board meeting.  All of the above restricted stock units
will be paid in shares of Staples common stock on the first anniversary of the
grant date and the shares paid may not be sold while a director is serving on
the Board.

 

4.     Unvested Awards.

 

Unvested options and shares of restricted stock/restricted stock units are
subject to accelerated vesting (and, in the case of restricted stock units,
accelerated payment) upon a director’s death, disability, retirement from the
Board after reaching the Board’s mandatory retirement age of 72, or the
occurrence of a change in control of Staples.  In such instances, the unvested
award(s) will vest in full.  All unvested awards are otherwise forfeited upon
termination of the director’s service on the Board.

 

2

--------------------------------------------------------------------------------


 

Summary Table for Director Compensation

 

Event

 

Payment/Award

 

Vesting/Holding Requirement

Quarterly Cash Retainer

 

$18,750

 

N/A

 

 

($3,750 additional for Audit Committee Chair)

 

 

 

 

 

 

 

One-Time Initial Election Equity Award

 

$150,000(1) of restricted stock/units

 

Cliff vest 3 years after grant; may be sold upon vesting.

 

 

 

 

 

Annual Equity Retainer

 

$112,500(2) of options

 

$112,500(3) of restricted stock

 

Vest after 1 year; may be sold upon vesting.

 

Vest after 1 year; may be sold only after leaving board.

 

 

 

 

 

Lead Director

 

$40,000(3) of restricted stock units annually

 

Vest on a pro-rated basis; paid on the one year anniversary of grant; shares may
be sold only after leaving board.

 

 

 

 

 

Committee Chairperson

 

$32,000(3) of restricted stock units annually
($8,000 Finance Committee Chair)

 

Vest on a pro-rated basis; paid on the one year anniversary of grant; shares may
be sold only after leaving board.

 

 

 

 

 

Retirement after age 72

 

All unvested options and restricted stock/units vest in full.

 

N/A

 

--------------------------------------------------------------------------------

(1)   The number of restricted shares/units will be equal to the number arrived
at by dividing $150,000 by the closing stock price on the grant date.

 

(2)   The option will be for a number of shares equal to the number arrived at
by dividing the present dollar value of the award by the binomial value and then
taking such quotient and dividing it by the closing stock price on the grant
date.  The exercise price of the option will be the closing stock price on the
grant date.

 

(3)   The number of restricted shares/units will be equal to the number arrived
at by dividing the dollar value of the award by the closing stock price on the
grant date.

 

3

--------------------------------------------------------------------------------
